Order, Supreme Court, New York County (Grossman, J.), entered February 10, 1981, which, inter alia, denied defendants’ motion for summary judgment, affirmed, without costs or disbursements. While public policy considerations dictate that courts should be wary of intervening in controversies involving academic standards, the decisions of educators are not “completely immune from judicial scrutiny.” (Olsson v Board of Higher Educ., 49 NY2d 408, 413.) Where an academic institution exercises its discretion arbitrarily or irrationally, judicial intervention is warranted. (See, e.g., Matter of Sofair v State Univ. of N. Y. Upstate Med. Center Coll, of Medicine, 54 AD2d 287, 290, revd on other grounds 44 NY2d 475.) “[A]n academic institution must act in good faith in its dealings with its students.” (Olsson v Board of Higher Educ., supra, at p 414.) From our review of the record we find that an issue of fact is presented as to whether defendant acted in good faith in denying plaintiff’s *812request for transfer credits toward fulfilling the requirements for a doctorate degree. Concur — Sullivan, J.P., Carro and Bloom, JJ.